Dear Mr. Norris:
We are in receipt of your April 22, 1991 letter requesting an opinion regarding the March 23, 1991 elections in Junction City. I understand the facts to be as follows: A group of concerned citizens have questions regarding the probability of an ineligible voter at the March 23, 1991 elections. There are also questions concerning a benefit cookout held for the local fire department within 50 to 75 feet of the polls. The March 23, 1991 election was for the purpose of a city sales tax and a proposition regarding a liquor.
LSA-R.S. 18:1405(D) states, "An action contesting an election submitting a proposition to the voters, except a constitutional amendment or a proposition covered by Subsection E of this Section, shall be instituted within thirty days after the official promulgation of the results of the election." The official promulgation of the proposition election occurred on April 18, 1991 in the Guardian Journal in Homer, Louisiana. Therefore, you have until May 18, 1991 to institute an action contesting this proposition election. Because May 18, 1991 falls on a Saturday, Monday, May 20, 1991 shall be deemed to be the final day to institute action. (LSA-R.S.18:1413)
In regards to the tax election, LSA-R.S. 18:1294 states:
      "For sixty days after promulgation of the results of an election held under this Chapter to incur debt, issue bonds, levy or increase a tax or assume debt, any person in interest may contest the legality of the election, the bond issue provided for, the tax authorized, or the assumption of indebtedness for any cause. After that time no one shall have any cause or right of action to contest the regularity, formality, or legality of the election, tax provisions, or bond authorization, for any cause whatsoever.  If the validity of any election, tax, debt assumption, or bond  issue authorized or provided for is not raised within sixty days, the authority to incur or assume debt, levy the tax, or issue the bonds, the legality thereof, and the taxes and other revenue necessary to pay the same shall be conclusively presumed to be valid, and no court shall have authority to inquire into such matters."
The law allows you sixty days after promulgation in which to contest a tax election, therefore, you have until June 17, 1991 to institute action contesting the tax election.
The Election Code allows a person in interest to bring an action contesting any election in which any proposition is submitted to the voters if he alleges that except for irregularities or fraud in the conduct of an election the result would have been different. (LSA-R.S. 18:1401(C))  Such an action shall be instituted by filing a petition in the district court for the parish where the governing authority calling the election is domiciled. (LSA-R.S. 18:1404(B), 18:1406) A copy of these statutes is enclosed for your information should you decide to contest the March 23, 1991 election.
In conclusion, the time for contesting the March 23, 1991 election in Junction City has not expired. Therefore, you have thirty days to contest the proposition election regarding the liquor issue and you have sixty days to contest the tax election.  Enclosed please find copies of this opinion for the other concerned citizens who signed your letter. I would appreciate you distributing these copies because I only received your address with the opinion request. If I can be of further assistance, please call me at (504) 342-2065.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General